DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claim 11-19 in the reply filed on 03/28/2022 is acknowledged.
Claim 1-10 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.
Application Status
Claim 11-19 are under examination. 
Claim 1-10 and 22 are withdrawn from examination.
Claim 20, 21 and 23 are cancelled.
Claim 11-19 are rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ndife et al. (US 7,070,825 B2) and in view of Strozier et al. (US 2017/0325492 A1, PCT/US2015/056401 filed 10/02/2015) and Van Scoik et al. (US 5,234,696).
Regarding claim 11, 12, 13, 14, 15, 16 and 22, Ndife et al. discloses a method of making infant formula tablets (nutritional tablet) (‘825, col. 9, ln. 5-67). Ndife discloses a powdered formula (base powder) comprising proteins, carbohydrates and fats (‘825, col. 9, ln. 13-18). Ndife discloses the method of dry blending the powdered formula (base powder) with other ingredients (‘825, col. 9, ln. 18-21). 
Ndife does not explicitly disclose the other ingredients includes a flow agent. However, Van Strozier et al. (Strozier) discloses a method of making powdered nutritional composition comprising dry blending (‘492, [0042], [0046]-[0048], [0053]) ingredients.  Strozier discloses flowing agent as an ingredient in the nutritional composition to retard clumping or caking of the powder (‘492, [0050]). Ndife and Strozier are of the same field of endeavor of making nutritional composition with dry blending ingredients in powdered format. It would have been obvious to one of ordinary skill in the art to be motivated to use Strozier’s flowing agent as an ingredient in Ndife’s method to retard clumping or caking of Ndife’s powdered formula (intermediate powder), as taught by Strozier (‘492, [0050]). With respect to claim 11 and 15, amounts of the flow agent, Strozier teaches the flowing agent in a range of 0 to 1% by weight of the nutritional composition (‘492, col. 4, [0050]), which overlaps the cited ranges in claim 11 and 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to claim 16, Strozier discloses the flowing agent is tricalcium phosphate (‘492, [0050]). 
Ndife discloses the powdered formula is converted into tablets using known analogous techniques used in pharmaceutical industry (‘825, col. 9, ln. 45-47). Modified Ndife does not explicitly disclose the method comprising compressing the powdered formula with the flowing agent (intermediate powder) to form pre-tablet, milling the pre-tablet to a final powder, and compressing the final powder to form the infant formula tablets (nutritional tablet). However, Van Scoik et al. (Van Scoik) discloses a method of making tablets of powdered substance for oral use (‘696, col. 3, ln. 17-32). Van Scoik discloses the method of subjecting a powdered mixture to a compaction (compressing) (‘696, col. 4, ln. 33-39) to obtain a compacted material, wafer (pre-tablet) (‘696, col. 4, ln. 59-col. 5, ln. 8), milling of the compacted material, wafer (pre-tablet) (‘696, col. 5, ln. 55-61) to obtain granules, then compressing the granules (final powder) into the tablet (‘696, col. 6, ln. 14-26). Ndife and Van Scoik are of the same field of endeavor of making tablets from powdered composition for oral use. It would have been obvious to one of ordinary skill in the art to be motivated to use Van Scoik’s steps in modified Ndife’s method to since Van Scoik clearly teaches known successful steps on forming tablets of powdered materials. 
With respect to claim 11, 13 and 14, in regards to cited ranges of hardness and cited range of surface polarity; as modified Ndife uses like materials, flowing agent and powdered formula (base powder) comprising proteins, carbohydrates and fats in a like manner, dry blending step, compressing steps, and milling step as claimed, it would therefore be expected that the tablet will have the same characteristics claimed, particularly the cited ranges of hardness and surface polarity, absent a showing unexpected results. 
Regarding claim 17 and 18, modified Ndife discloses the tablet comprising the powder is reconstituted with tap water for feeding of an infant (‘825, col. 8, ln. 30-52), and teaches particles of the powder to be a size less than 250 microns (250 um). Modified Ndife does not explicitly disclose the flowing agent, tricalcium phosphate having an average particle size of no more than 5 um. However, Ndife clearly teaches the powder which is expected to comprise the flowing agent, tricalcium phosphate is reconstituted with tap water for feeding of an infant (‘825, col. 8, ln. 30-52), with the particles of the powder to be a size less than 250 microns (250 um), which overlaps the cited range. With respect to claim 18, modified Ndife discloses the powdered formula comprising lactose (agglomerated anhydrous) (‘825, col. 5, ln. 25-26; 60-64). 
Regarding claim 19, modified Ndife discloses the powdered formula comprising the protein in an amount of 8 to 23% wt., which in range with the cited range; the carbohydrate in an amount of 30 to 90% wt., which overlaps the cited range; and the lipid (fat) in an amount of 15 to 35% wt. which is in range with the cited range (‘825, col. 5, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792